Citation Nr: 0829181	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, right knee with anterior cruciate ligament 
deficiency, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease, left knee with anterior cruciate ligament 
deficiency, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The veteran had active service from September 1984 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to an increased 
evaluation for his service-connected knee disabilities.  The 
veteran is currently assigned a 20 percent evaluation for the 
right knee and a 20 percent evaluation for the left knee for 
degenerative joint disease with anterior cruciate ligament 
deficiency. 

The Board has reviewed the claim file for the appropriate 
rating period.  It is observed that neither the October 2006 
nor April 2007 examinations contain objective findings with 
respect to instability tests on the knees.  Both examinations 
include the notation "perform McMurray's test," but there 
is no indication that such test was ever conducted.  
Therefore, the evidence of record does not demonstrate the 
severity of instability regarding the veteran's knees.  Such 
information is necessary in order to adequately evaluate the 
disabilities on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an appropriate 
VA examination to determine the nature and 
extent of his service-connected right knee 
and left knee disabilities. 

The examiner should describe all 
symptomatology associated with the 
veteran's service-connected right knee and 
left knee disabilities.  The examiner 
should perform and document the results of 
appropriate tests, such as McMurray's, 
Lachman's, and Drawer sign.  The examiner 
should specifically indicate whether the 
disabilities are manifested by subluxation 
or lateral instability, and if so, should 
characterize that instability as slight, 
moderate, or severe.

The existence of any ankylosis of the 
veteran's right knee and left knee should 
also be identified.

Additionally, range of motion testing 
should be performed as to both knees.  To 
the extent possible, the functional 
impairment due to pain, incoordination, 
weakened movement and excess fatigability 
should be assessed in terms of additional 
degrees of limitation of motion.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

The claims folder must be made available 
to the examiner(s) in conjunction with the 
examination. 

2.  After completion of the above, 
readjudicate the veteran's claims.  If any 
claim remains denied, issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




